Case 1:18-cv-00194-MAC-KFG Document 23 Filed 04/06/21 Page 1 of 2 PageID #: 104




  UNITED STATES DISTRICT COURT                                 EASTERN DISTRICT OF TEXAS


 TONY ANTHONY JOHNSON,                              §
                                                    §
                 Petitioner,                        §
                                                    §
 versus                                             §    CIVIL ACTION NO. 1:18-CV-194
                                                    §
 DIRECTOR, TDCJ-CID,                                §
                                                    §
                 Respondent.                        §

                  MEMORANDUM ORDER ADOPTING THE MAGISTRATE
                     JUDGE’S REPORT AND RECOMMENDATION

          Petitioner Tony Anthony Johnson, formerly an inmate at the Stiles Unit, proceeding pro

 se, brought this petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254.

          The court referred this matter to the Honorable Keith F. Giblin, United States Magistrate

 Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this court.

 The magistrate judge recommends this petition be dismissed.

          The court has received and considered the Report and Recommendation of United States

 Magistrate Judge, along with the record and pleadings.            No objections to the Report and

 Recommendation of United States Magistrate Judge were filed by the parties.

          Furthermore, the petitioner is not entitled to the issuance of a certificate of appealability.

 An appeal from a judgment denying federal habeas corpus relief may not proceed unless a judge

 issues a certificate of appealability. See 28 U.S.C. § 2253; FED. R. APP. P. 22(b). The standard

 for granting a certificate of appealability, like that for granting a certificate of probable cause to

 appeal under prior law, requires the petitioner to make a substantial showing of the denial of a

 federal constitutional right. See Slack v. McDaniel, 529 U.S. 473, 483-84 (2000); Elizalde v.

 Dretke, 362 F.3d 323, 328 (5th Cir. 2004); see also Barefoot v. Estelle, 463 U.S. 880, 893

 (1982). In making that substantial showing, the petitioner need not establish that he should prevail

 on the merits. Rather, he must demonstrate that the issues are subject to debate among jurists of

 reason, that a court could resolve the issues in a different manner, or that the questions presented
Case 1:18-cv-00194-MAC-KFG Document 23 Filed 04/06/21 Page 2 of 2 PageID #: 105



 are worthy of encouragement to proceed further. See Slack, 529 U.S. at 483-84. Any doubt

 regarding whether to grant a certificate of appealability is resolved in favor of the petitioner, and

 the severity of the penalty may be considered in making this determination. See Miller v. Johnson,

 200 F.3d 274, 280-81 (5th Cir.), cert. denied, 531 U.S. 849 (2000).

        Here, the petitioner has not shown that any of the issues raised by his claims are subject

 to debate among jurists of reason. The factual and legal questions advanced by the petitioner are

 not novel and have been consistently resolved adversely to his position. In addition, the questions

 presented are not worthy of encouragement to proceed further. Thus, the petitioner has failed to

 make a sufficient showing to merit the issuance of a certificate of appealability. Therefore, a
 certificate of appealability shall not be issued.

                                             ORDER

        Accordingly, the findings of fact and conclusions of law of the magistrate judge are

 correct, and the report of the magistrate judge is ADOPTED. A final judgment will be entered

 in this case in accordance with the magistrate judge’s recommendation.

          SIGNED at Beaumont, Texas, this 6th day of April, 2021.




                                              ________________________________________
                                                          MARCIA A. CRONE
                                                   UNITED STATES DISTRICT JUDGE




                                                     2
